                               Case 8:19-cv-01310-JVS-KES Document 1 Filed 07/02/19 Page 1 of 21 Page ID #:1




                                1 KAZEROUNI LAW GROUP, APC

                                2 Abbas Kazerounian, Esq. (SBN: 249203)
                                    ak@kazlg.com
                                3 Jason A. Ibey, Esq. (SBN: 284607)

                                4 jason@kazlg.com
                                    Nicholas R. Barthel, Esq. (SBN: 319105)
                                5 nicholas@kazlg.com

                                6 245 Fischer Avenue, Unit D1
                                    Costa Mesa, California 92626
                                7 Telephone: (800) 400-6808

                                8 Facsimile: (800) 520-5523

                                9 [Additional Counsel On Signature Page]

                               10
                                    Attorneys for Plaintiff
                               11
                                                         UNITED STATES DISTRICT COURT
KAZEROUNI LAW GROUP, APC




                                                        CENTRAL DISTRICT OF CALIFORNIA
 245 FISCHER AVENUE, UNIT D1




                               12
                                                              SOUTHERN DIVISION
    COSTA MESA, CA 92626




                               13
                                      JACK DINH, Individually and On              Case No.:
                               14
                                      Behalf of All Others Similarly
                                                                                  CLASS ACTION COMPLAINT
                               15     Situated,
                                                                                  FOR DAMAGES FOR
                               16                  Plaintiff,                     VIOLATIONS OF:
                               17
                                                              v.                  I.      CAL. CIV. CODE § 1798.81.5;
                               18

                               19     CHECKERS DRIVE-IN                           II.     CAL. BUS. PROF. CODE §§
                                      RESTAURANTS, INC.,                                  17200, ET SEQ.;
                               20
                                                   Defendant.                     III.    NEGLIGENCE
                               21

                               22

                               23
                                                                                  JURY TRIAL DEMANDED
                               24

                               25

                               26

                               27

                                    Case #                                             Dinh v. Checkers Drive-In Restaurants, Inc.
                                                                   CLASS ACTION COMPLAINT
Case 8:19-cv-01310-JVS-KES Document 1 Filed 07/02/19 Page 2 of 21 Page ID #:2




 1            The plaintiff JACK DINH (“Plaintiff” or “Mr. Dinh”), brings this Class action
 2 complaint on behalf of himself individually and all others similarly situated, by and

 3 through         their    attorneys,      against     Defendant       CHECKERS           DRIVE-IN
 4 RESTAURANTS, INC. (“Checkers” or “Defendant”) and allege upon information

 5 and belief as follows:

 6                                         INTRODUCTION
 7 1.         Plaintiff makes these allegations on information and belief, with the exception
 8            of those allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which
 9            Plaintiff alleges on personal knowledge.
10 2.         While many violations are described below with specificity, this Complaint
11            alleges violations of each statute cited in its entirety.
12 3.         Unless otherwise indicated, the use of Defendant’s name in this Complaint
13            includes all agents, employees, officers, members, directors, heirs, successors,
14            assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
15            the Defendant.
16 4.         To ensure that that personally identifiable information (“PII”) about California
17            residents is protected, the California legislature enacted California Civil Code §
18            1798.81.5. The creation of this bill provided Plaintiff, and all other persons
19            similarly situated within the United States, a right to keep their personal
20            information maintained by Defendant confidential.
21 5.         Under this title, businesses, including Defendant, are required to implement
22            and maintain reasonable security procedures and practices appropriate to the
23            nature of the information, to protect the personal information from
24            unauthorized access, destruction, use, modification, or disclosure. Cal. Civ.
25            Code § 1798.81.5.
26 6.         Defendant has neglected its duty to do so and has allowed unauthorized access
27            to its customers’ PII, including, but not limited to, credit card and bank account
28            numbers.
     Case #                                     2 of 21     Dinh v. Checkers Drive-In Restaurants, Inc.
                                         CLASS ACTION COMPLAINT
Case 8:19-cv-01310-JVS-KES Document 1 Filed 07/02/19 Page 3 of 21 Page ID #:3




 1 7.         As alleged in greater detail below, since at least 2016, Defendant’s cyber
 2            security has been substantially deficient, resulting in a clear violation of Cal.
 3            Civ. Code § 1798.81.5, among other laws.
 4 8.         Notwithstanding this failure to abide by its statutory duty, Defendant continued
 5            to represent itself as a company that “strive[s] to use reasonable safeguards to
 6            help prevent loss, misuse and unauthorized access, disclosure or modification
 7            of Personal Information.”
 8                                   JURISDICTION AND VENUE
 9 9.         This Court has subject matter jurisdiction over this action under 28 U.S.C. §
10            1332(d) of the Class and Subclass Action Fairness Act (“CAFA”) because the
11            amount in controversy exceeds the sum or value of $5,000,000, exclusive of
12            interest and costs, with at least one member of the proposed Class and
13            Subclass being a citizen of a different state than Defendant.
14 10.        This Court has personal jurisdiction over Defendant because Defendant
15            conducts business in California and maintains sufficient contacts with the
16            state.
17 11.        Venue is appropriate in the United States District Court for the Central District
18            of California pursuant to 28 U.S.C. § 1391 for the following reasons:
19                     (i) Plaintiff resides in Orange County, California which is within this
20                     judicial district;
21                     (ii) the injury to Plaintiff occurred within this judicial district; and,
22                     (iii) Defendant conducted business within this judicial district at all
23                     relevant times.
24                                                 PARTIES
25 12.        Mr. Dinh is a resident and citizen of Orange County in the State of California.
26 13.        Defendant is incorporated under the laws of the State of Delaware with its
27            principal place of business and headquarters located in Tampa, Florida.
28
     Case #                                        3 of 21     Dinh v. Checkers Drive-In Restaurants, Inc.
                                            CLASS ACTION COMPLAINT
Case 8:19-cv-01310-JVS-KES Document 1 Filed 07/02/19 Page 4 of 21 Page ID #:4




 1 14.        Upon information and belief, Defendant is one of largest chains of drive
 2            through fast service restaurants in the United States, with an estimated $800
 3            million per year in revenue derived from the sale of food at its over 800
 4            locations nationwide.
 5 15.        Defendant operates two chains of restaurants in the United States: “Checkers”
 6            in the Southwest and Northeast, and “Rally’s” in the Midwest and California.
 7            Both chains offer similar products, which include hamburgers, hot dogs, and
 8            french fries.
 9                                      NATURE OF THE CASE
10 16.        In carrying out its business, Defendant uses an electronic point-of-sale (“POS”)
11            system to collect payment information from the magnetic stripe on customers’
12            credit and debit cards.
13 17.        Upon information and belief, Defendant’s POS system can extract all the data
14            contained in the magnetic stripes of credit cards and debit cards, including the
15            cardholder name, payment card number, card verification code, and expiration
16            date.
17 18.        To alleviate consumers’ concerns about sharing this PII with Defendant,
18            Defendant provides its customers with a “privacy policy,” which outlines the
19            various ways Defendant may use a customer’s PII.1
20 19.        Within that Privacy Policy, Defendant represents to consumers that it “strive[s]
21            to use reasonable safeguards to help prevent loss, misuse and unauthorized
22            access, disclosure or modification of Personal Information provided or
23            collected through the Checkers Online Services.”2
24 20.        Defendant makes no such security assurances on its website for data collected
25            on-site at one of its restaurant locations.
26
27
     1
         https://www.rallys.com/privacy/
28   2
         https://www.rallys.com/privacy/#security
     Case #                                     4 of 21     Dinh v. Checkers Drive-In Restaurants, Inc.
                                         CLASS ACTION COMPLAINT
Case 8:19-cv-01310-JVS-KES Document 1 Filed 07/02/19 Page 5 of 21 Page ID #:5




 1 21.        While this assurance made by Defendant on its website limits itself to
 2            information gathered on the website, reasonable consumers are led to believe
 3            that Defendant strives for data security as a company policy and that Defendant
 4            would exercise the same care with information gathered on-site at the various
 5            restaurant locations.
 6 22.        Consumers reasonably believe that the PII collected on-site at Checkers and
 7            Rally’s restaurants would remain private and would not be subject to
 8            unauthorized access and use.
 9 23.        Nevertheless, Defendant allowed a malicious piece of malware to be installed
10            on roughly 15% of its POS systems nationwide.3
11 24.        This malware was designed with the insidious goal of extracting the PII from
12            payment cards, including cardholder name, payment card number, card
13            verification code and expiration date, from all customer credit and debit cards
14            used at any infected Checkers or Rally’s location.4
15 25.        On information and belief, the malware succeeded in its goal, and the stolen
16            PII is now available to the general public online and/or on the dark web.
17 26.        Defendant’s actions contradict and violate its written assurances to customers
18            that it “strive[s] to use reasonable safeguards to help prevent loss, misuse and
19            unauthorized access, disclosure or modification of Personal Information . . .”5
20 27.        POS security breaches are not a novel or new threat to businesses. Business
21            owners were put on notice of the magnitude of this threat as far back as 2005,
22            when TJX Companies Inc., the parent company of TJ Maxx stores, experienced
23            an attack, similar to the one at present, which compromised 45.6 million credit
24            card numbers.6
25

26
     3
27   https://www.checkers.com/security-issue
     4
     Id.
28 5
     https://www.rallys.com/privacy/
     Case #                                  5 of 21     Dinh v. Checkers Drive-In Restaurants, Inc.
                                      CLASS ACTION COMPLAINT
Case 8:19-cv-01310-JVS-KES Document 1 Filed 07/02/19 Page 6 of 21 Page ID #:6




 1 28.        The threat of a POS attack, such as the attack which is the subject of this
 2            lawsuit, can be mitigated through best practices, such as using encryption,
 3            walling the POS system from the internet, installing anti-virus on the POS
 4            system, disabling remote access to the POS system, using secure passwords,
 5            and securing the POS system with video surveillance.7
 6 29.        Upon information and belief, Defendant did not take all or any reasonable
 7            measures to protect its customers’ PII in connection with the POS system, and
 8            as a result, has rendered its customers’ PII accessible to the general public
 9            online and/or on the dark web.
10 30.        This breach of duty demonstrates that Defendant has misrepresented itself as
11            striving “to use reasonable safeguards to help prevent loss, misuse and
12            unauthorized access, disclosure or modification of Personal Information.”
13                                  FACTUAL ALLEGATIONS
14 31.        Plaintiff incorporates by reference all the above paragraphs of this complaint as
15            if fully stated herein.
16 32.        Over 100 Rally’s and Checkers restaurant locations were affected by POS
17            malware between 2016 and the present.8
18 33.        One of the infected Rally’s restaurants, Rally’s 4088, is located at 105 N.
19            Beach Blvd., Anaheim, CA 92801. This restaurant was infected by POS
20            malware between October 9, 2018 and April 8, 2019.9
21 34.        Plaintiff visited Rally’s 4088 several times between October 9, 2018 and April
22            8, 2019 to purchase food and/or beverages.
23 35.        During each of those visits, Plaintiff used his credit card to pay for the meal.
24

25
     6
         https://www.computerworld.com/article/2544306/tjx-data-breach--at-45-6m-card-
26 numbers--it-s-the-biggest-ever.html
     7
27   https://securebox.comodo.com/pos-system/pos-protection-tool/
     See https://www.checkers.com/security-issue/#affected-stores
     8

28 9
     Id.
     Case #                                    6 of 21     Dinh v. Checkers Drive-In Restaurants, Inc.
                                        CLASS ACTION COMPLAINT
Case 8:19-cv-01310-JVS-KES Document 1 Filed 07/02/19 Page 7 of 21 Page ID #:7




 1 36.        Plaintiff’s credit card contains a magnetic stripe from which Defendant’s POS
 2            system—and the malware infecting that system—could extract Plaintiff’s PII,
 3            including his name, payment card number, card verification code, and
 4            expiration date.
 5 37.        Upon information and belief, the malware contained on Defendant’s POS
 6            system extracted this PII from Plaintiff’s credit card and this information was
 7            subsequently made publicly accessible on the internet and/or the dark web.
 8 38.        Plaintiff’s PII would not have been extracted from his credit card, nor would it
 9            have been made accessible online, if it weren’t for Defendant’s negligence and
10            lack of reasonable measures to prevent a POS malware attack.
11 39.        Plaintiff reasonably expected that Defendant would take reasonable measures
12            to ensure data security of sensitive information, and had Plaintiff known that
13            his information would be compromised, he would not have eaten at
14            Defendant’s restaurant.
15 40.        As of the filing of this Complaint, Defendant has not provided Plaintiff with
16            actual notice of the existence of the data breach.
17                                        CHOICE OF LAW
18 41.        The State of California has sufficient interest in the conduct at issue in this
19            complaint, such that California law may be uniformly applied to the claims of
20            the proposed Class.
21 42.        Defendant does substantial business in California, and a significant portion of
22            the proposed nationwide Class and California Subclass members are located in
23            California. There are at least nine Rally’s restaurants in the State of California.
24 43.        Defendant avails itself to these California citizens by soliciting directly to
25            them.
26 44.        The State of California also has the greatest interest in applying its law to Class
27            and Subclass members’ claims. California’s governmental interests include not
28            only compensating resident consumers under its consumer protection laws, but
     Case #                                    7 of 21     Dinh v. Checkers Drive-In Restaurants, Inc.
                                        CLASS ACTION COMPLAINT
Case 8:19-cv-01310-JVS-KES Document 1 Filed 07/02/19 Page 8 of 21 Page ID #:8




 1            also what the State has characterized as a “compelling” interest in using its
 2            laws to preserve a business climate free of unfair and deceptive practices.
 3            Diamond Multimedia Sys. v. Sup. Ct., 19 Cal. 4th 1036, 1064 (1999).
 4            Moreover, the State has expressly demonstrated an interest in protecting
 5            California consumers’ personal information, as well as encouraging California
 6            business to provide reasonable security to protect consumer information. See
 7            Cal. Civ. Code § 1798.81.5(a)(1).
 8 45.        If other states’ laws were applied to Class and Subclass members’ claims,
 9            California’s interest in discouraging resident corporations from engaging in the
10            sort of unfair and deceptive practices alleged in this complaint would be
11            significantly impaired. California could not effectively regulate a company like
12            First American, which does business throughout the United States, if it can
13            only ensure remuneration for consumers from one of the 50 states affected by
14            conduct that runs afoul of its laws.
15                              CLASS ACTION ALLEGATIONS
16 46.        Plaintiff brings this action on behalf of himself individually and on behalf of all
17            others similarly situated, pursuant to Federal Rule Civil Procedure 23(b)(1),
18            (b)(2) and/or (b)(3).
19 47.        The putative Class (“the Class”) that Plaintiff seeks to represent is composed
20            of:
21
                    All persons within the United States who used a payment card,
22                  containing a magnetic stripe with extractable PII, at one of
23                  Defendant’s restaurants that was infected by POS malware and
                    during the dates that restaurant was infected.
24

25 48.        The putative Class and Subclass (“the Subclass”) that Plaintiff seeks to
26            represent is composed of:
27
                    All persons within the California who used a payment card,
28                  containing a magnetic stripe with extractable PII, at one of
     Case #                                   8 of 21     Dinh v. Checkers Drive-In Restaurants, Inc.
                                       CLASS ACTION COMPLAINT
Case 8:19-cv-01310-JVS-KES Document 1 Filed 07/02/19 Page 9 of 21 Page ID #:9




 1
                    Defendant’s California restaurants that was infected by POS
                    malware and during the dates that restaurant was infected.
 2

 3 49.        Excluded from the Class and Subclass are any of Defendant’s officers,
 4            directors, employees, affiliates, legal representatives, attorneys, heirs, and
 5            assigns, and any entity in which Defendant has a controlling interest. Judicial
 6            officers presiding over this case, its staff, and immediate family members, are
 7            also excluded from the Class.
 8 50.        The members of the Class and Subclass are so numerous that joinder of all
 9            members is impracticable. While the exact number of the Class and Subclass
10            members is unknown to Plaintiff at this time, such information can be
11            ascertained through discovery from records maintained by Defendant.
12 51.        There is a well-defined community of interest among the members of the Class
13            and Subclass because common questions of law and fact predominate,
14            Plaintiff’s claims are typical of the members of the Class, and Plaintiff can
15            fairly and adequately represent the interests of the Class.
16 52.        Common questions of law and fact exist as to all members of the Class and
17            Subclass and predominate over any questions affecting solely individual
18            members of the Class. Among the questions of law and fact common to the
19            Class and Subclass are:
20               a) Whether Plaintiff and the Class and Subclass had their private and
21                  confidential information extracted from payment cards by malware at
22                  one of Defendant’s restaurants while those restaurants were infected
23                  with said malware;
24               b) Whether Defendant failed to implement and maintain reasonable
25                  security procedures and practices appropriate to the nature of the
26                  information, to protect the personal information from unauthorized
27                  access, destruction, use, modification, or disclosure as required by Cal.
28                  Civ. Code § 1798.81.5(b);
     Case #                                    9 of 21     Dinh v. Checkers Drive-In Restaurants, Inc.
                                        CLASS ACTION COMPLAINT
Case 8:19-cv-01310-JVS-KES Document 1 Filed 07/02/19 Page 10 of 21 Page ID #:10




 1               c) Whether Plaintiff and the Class and Subclass are entitled to damages
 2                  under Cal. Civ. Code § 1798.84(b); and
 3               d) Whether Defendant’s claims and representations, as alleged herein, are
 4                  untrue, misleading, and/or reasonably likely to deceive the average
 5                  consumer;
 6               e) Whether Defendant’s conduct violates California Civil Code §§ 1750, et
 7                  seq.;
 8               f) Whether Defendant’s advertising is false, untrue, or misleading within
 9                  the meaning of California Business & Professions Code §§ 17500, et
10                  seq.;
11               g) Whether Defendant’s conduct is an unfair, fraudulent, or unlawful act or
12                  practice within the meaning of California Business & Professions Code
13                  §§ 17200, et seq.;
14               h) Whether Defendant’s advertising is unfair, deceptive, untrue or
15                  misleading within the meaning of California Business & Professions
16                  Code §§ 17200, et seq.;
17               i) Whether Defendant acted negligently or intentionally in making the
18                  misrepresentations alleged herein;
19               j) Whether Defendant, through its conduct, received money that, in equity
20                  and good conscience, belongs to Plaintiff and members of the Class;
21               k) Whether Plaintiff and the putative Class and Subclass members are
22                  entitled to equitable relief, including but not limited to restitution and/or
23                  disgorgement of ill-gotten gains; and
24               l) Whether Plaintiff and the putative Class and Subclass members are
25                  entitled to injunctive relief as sought herein.
26 53.        Plaintiff’s claims are typical of those of the other Class and Subclass members
27            because Plaintiff, like every other Class and Subclass member, provided PII for
28
     Case #                                     10 of 21     Dinh v. Checkers Drive-In Restaurants, Inc.
                                         CLASS ACTION COMPLAINT
Case 8:19-cv-01310-JVS-KES Document 1 Filed 07/02/19 Page 11 of 21 Page ID #:11




 1            similar purposes and had their PII exposed through malware installed on
 2            Defendant’s POS systems.
 3 54.        Plaintiff will fairly and adequately protect the interests of the Class and
 4            Subclass. Moreover, Plaintiff has no interest that is contrary to or in conflict
 5            with those of the Class and Subclass he seeks to represent during the Class and
 6            Subclass Period.
 7 55.        Plaintiff has retained competent counsel experienced in Class and Subclass
 8            action litigation to further ensure such protection and intend to prosecute this
 9            action vigorously.
10 56.        The prosecution of separate actions by individual members of the Class and
11            Subclass would create a risk of inconsistent or varying adjudications with
12            respect to individual members of the Class, which would establish
13            incompatible standards of conduct for the Defendant in the State of California
14            and would lead to repetitious trials of the numerous common questions of fact
15            and law in the State of California. Plaintiff knows of no difficulty that will be
16            encountered in the management of this litigation that would preclude its
17            maintenance as a Class and Subclass action. As a result, a Class and Subclass
18            action is superior to other available methods for the fair and efficient
19            adjudication of this controversy.
20 57.        Proper and sufficient notice of this action may be provided to the Class and
21            Subclass members through direct mail and email.
22 58.        The Class and Subclass members’ individual damages are insufficient to justify
23            the cost of litigation, so that in the absence of Class and Subclass treatment,
24            Defendant’s violations of law inflicting substantial damages in the aggregate
25            would not be remedied without certification of the Class.
26 59.        Absent certification of this action as a Class and Subclass action, Plaintiff and
27            the members of the Class and Subclass will continue to be damaged by the
28            unauthorized release of their individual identifiable medical information.
     Case #                                  11 of 21     Dinh v. Checkers Drive-In Restaurants, Inc.
                                      CLASS ACTION COMPLAINT
Case 8:19-cv-01310-JVS-KES Document 1 Filed 07/02/19 Page 12 of 21 Page ID #:12




 1                                         CAUSES OF ACTION
 2                                                  Count I
 3                     Violations of California Civil Code §§ 1798.80, et seq.
 4 60.        Plaintiff incorporates by reference all of the above paragraphs of this complaint
 5            as if fully stated herein.
 6 61.        Defendant is a “business” within the meaning of Cal. Civil Code § 1798.80(a).
 7 62.        The payment card information that Defendant made available through the
 8            internet was personal information relating to Defendant’s internal customer
 9            account or for the purpose of using that information in transactions relating to
10            Plaintiff’s and the Class’ accounts, specifically for payment for services
11            rendered. Therefore, Defendant “owned” or “licensed” the information as
12            defined by Cal. Civil Code § 1798.81.5(a)(2).
13 63.        All of this information that Defendant owns, licenses, or maintains constitutes
14            “personal information” as defined by 1798.80(e) and 1798.81.5(d), as it
15            contained each Plaintiff’s and Class and Subclass members’ name, credit card
16            number, debit card number, or any other financial information.
17 64.        Plaintiff and Class and Subclass members are natural persons that provided
18            personal information to Defendant for its food services, and are therefore
19            “Customers” as defined by Cal. Civil Code § 1798.80(c).
20 65.        The breach of the personal information of thousands of Defendant’s current
21            and former customers was a “breach of the security system” of Defendant as
22            defined by Civil Code section 1798.82(g).
23 66.        By failing to implement reasonable security measures appropriate to the nature
24            of the personal information of its current and former customers as described
25            above, Defendant violated Civil Code section 1798.81.5.
26 67.        In addition, by failing to immediately notify all affected current and former
27            customers that their personal information had been acquired (or was reasonably
28
     Case #                                       12 of 21     Dinh v. Checkers Drive-In Restaurants, Inc.
                                           CLASS ACTION COMPLAINT
Case 8:19-cv-01310-JVS-KES Document 1 Filed 07/02/19 Page 13 of 21 Page ID #:13




 1            believed to have been acquired) by unauthorized persons in the Data Breach,
 2            Defendant violated Civil Code section 1798.82 of the same title.
 3 68.        Defendant’s failure to immediately notify its customers of the breach caused
 4            Plaintiff and Class and Subclass members to suffer damages because they have
 5            lost the opportunity to immediately: (i) buy identity protection, monitoring, and
 6            recovery services; (ii) flag asset, credit, and tax accounts for fraud, including
 7            reporting the theft of their Social Security numbers to financial institutions,
 8            credit agencies, and the Internal Revenue Service; (iii) purchase or otherwise
 9            obtain credit reports; (iv) monitor credit, financial, utility, explanation of
10            benefits, and other account statements on a monthly basis for unrecognized
11            credit inquiries, Social Security numbers, home addresses, charges, and/or
12            medical services; (v) place and renew credit fraud alerts on a quarterly basis;
13            (vi) routinely monitor public records, loan data, or criminal records; (vii)
14            contest fraudulent charges and other forms of criminal, financial and medical
15            identity theft, and repair damage to credit and other financial accounts; and
16            (viii) take other steps to protect themselves and recover from identity theft and
17            fraud, such as buying identity theft insurance, which is an out-of-pocket cost.
18 69.        As Defendant violated Civil Code sections 1798.81.5 and 1798.82, Defendant
19            “may be enjoined” under Civil Code section 1798.84(e).
20 70.        Plaintiff requests that the Court enter an injunction requiring Defendant to
21            implement and maintain reasonable security procedures to protect its
22            customers’ personal information, including, but not limited to, ordering that
23            Defendant: (1) engage third-party security auditors/penetration testers as well
24            as internal security personnel to conduct testing consistent with prudent
25            industry practices, including simulated attacks, penetration tests, and audits on
26            Defendant’s systems on a periodic basis; (2) engage third-party security
27            auditors and internal personnel to run automated security monitoring consistent
28            with prudent industry practices; (3) audit, test, and train its security personnel
     Case #                                  13 of 21     Dinh v. Checkers Drive-In Restaurants, Inc.
                                      CLASS ACTION COMPLAINT
Case 8:19-cv-01310-JVS-KES Document 1 Filed 07/02/19 Page 14 of 21 Page ID #:14




 1            regarding any new or modified procedures; (4) purge, delete and destroy, in a
 2            secure manner, customer data not necessary for its business operations; (5)
 3            conduct regular database scanning and securing checks consistent with prudent
 4            industry practices; (6) periodically conduct internal training and education to
 5            inform internal security personnel how to identify and contain a breach when it
 6            occurs and what to do in response to a breach consistent with prudent industry
 7            practices; (7) receive periodic compliance audits by a third party regarding the
 8            security of the computer systems Defendant used to store the personal
 9            information of its current and former employees; (8) meaningfully educate its
10            current and former employees about the threats they face as a result of the loss
11            of their PII to third parties, as well as the steps they must take to protect
12            themselves; and (9) provide ongoing identity theft protection, monitoring, and
13            recovery services to Plaintiff and Class and Subclass members.
14 71.        Plaintiff further requests that the Court order Defendant to (1) identify and
15            notify all members of the Class and Subclass who have not yet been informed
16            of the Data Breach; and (2) notify affected current and former customers of any
17            future data breaches by email within 24 hours of Defendant’s discovery of a
18            breach or possible breach and by mail within 72 hours.
19 72.        As a result of Defendant’s violations of Civil Code §§ 1798.81.5 and 1798.82,
20            Plaintiff and members of the Class and Subclass have incurred and will incur
21            damages, including but not necessarily limited to: (1) the loss of the
22            opportunity to control how their PII is used; (2) the compromise, publication,
23            and/or theft of their PII and the PII of their family members; (3) out-of-pocket
24            costs associated with the prevention, detection, insurance, and recovery from
25            identity theft and/or unauthorized use of financial and medical accounts; (4)
26            lost opportunity costs associated with effort expended and the loss of
27            productivity from addressing and attempting to mitigate the actual and future
28            consequences of the breach, including but not limited to efforts spent
     Case #                                  14 of 21     Dinh v. Checkers Drive-In Restaurants, Inc.
                                      CLASS ACTION COMPLAINT
Case 8:19-cv-01310-JVS-KES Document 1 Filed 07/02/19 Page 15 of 21 Page ID #:15




 1            researching how to prevent, detect, contest and recover from identity and
 2            health care/medical data misuse; (5) costs associated with the ability to use
 3            credit and assets frozen or flagged due to credit misuse, including complete
 4            credit denial and/or increased costs to use credit, credit scores, credit reports
 5            and assets; (6) unauthorized use of compromised PII to open new financial
 6            and/or health care or medical accounts; (7) tax fraud and/or other unauthorized
 7            charges to financial, health care or medical accounts and associated lack of
 8            access to funds while proper information is confirmed and corrected; (8) the
 9            continued risk to their PII, which remain in Defendant’s possession and are
10            subject to further breaches so long as Defendant fails to undertake appropriate
11            and adequate measures to protect the PII in its possession; and (9) future costs
12            in terms of time, effort and money that will be expended, to prevent, detect,
13            contest, and repair the impact of the PII compromised as a result of the Data
14            Breach for the remainder of the lives of the Class and Subclass members.
15 73.        Plaintiff seeks all remedies available under Civil Code section 1798.84,
16            including actual and statutory damages, equitable relief, and reasonable
17            attorneys’ fees. Plaintiff also seeks reasonable attorneys’ fees and costs under
18            applicable law including Federal Rule of Civil Procedure 23; California Code
19            of Civil Procedure § 1021.5; and Catalyst Theory.
20                                            Count II
21                Violations of California’s Unfair Competition Law (“UCL”),
22                              Bus. & Prof. Code §§ 17200, et seq.
23 74.        Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
24            this Complaint as though fully stated herein.
25 75.        Plaintiff and Defendant are each a “person” as defined by California Business
26            & Professions Code § 17201. California Business & Professions Code § 17204
27            authorizes a private right of action on both an individual and representative
28            basis.
     Case #                                  15 of 21     Dinh v. Checkers Drive-In Restaurants, Inc.
                                      CLASS ACTION COMPLAINT
Case 8:19-cv-01310-JVS-KES Document 1 Filed 07/02/19 Page 16 of 21 Page ID #:16




 1 76.        “Unfair competition” is defined by Business and Professions Code § 17200 as
 2            encompassing several types of business “wrongs,” including: (1) an “unlawful”
 3            business act or practice, (2) an “unfair” business act or practice, (3) a
 4            “fraudulent” business act or practice, and (4) “unfair, deceptive, untrue or
 5            misleading advertising.” The definitions in § 17200 are drafted in the
 6            disjunctive, meaning that each of these “wrongs” operates independently from
 7            the others.
 8 77.        By and through Defendant’s conduct alleged in further detail above and herein,
 9            Defendant engaged in conduct which constitutes unlawful, unfair, and/or
10            fraudulent business practices, and unfair, deceptive, untrue or misleading
11            advertising, as prohibited by California’s UCL.
12                                   A. “UNLAWFUL” P RONG
13 78.        Beginning as of approximately early as 2016, Defendant has committed acts of
14            unfair competition, including those described above, by engaging in a pattern
15            of “unlawful” business practices, within the meaning of Bus. & Prof. Code §§
16            17200 et seq., by not implement and maintain reasonable security procedures
17            or providing notice after a security breach as required by Cal. Civ. Code §
18            1798.80, et seq.
19 79.        By holding consumer data in violation of those California laws, Defendant
20            engaged in a pattern of “unlawful” business practices within the meaning of
21            California’s UCL.
22                                     B. “UNFAIR” P RONG
23 80.        Beginning as of approximately early as 2016, Defendant committed acts of
24            unfair competition as prohibited by Bus. & Prof. Code §§ 17200, et seq.
25 81.        Had Plaintiff and the putative Class and Subclass members been informed that
26            Defendant’s services actually would place Plaintiff’s and the putative Class and
27            Subclass members’ personal information on the publicly accessible web, they
28
     Case #                                  16 of 21     Dinh v. Checkers Drive-In Restaurants, Inc.
                                      CLASS ACTION COMPLAINT
Case 8:19-cv-01310-JVS-KES Document 1 Filed 07/02/19 Page 17 of 21 Page ID #:17




 1            would not have purchased the service, would have paid less for it, or would
 2            have purchased a different product.
 3 82.        In other words, Defendant earned the business of Plaintiff and the putative
 4            Class and Subclass members by using deceptive advertising, which placed
 5            competitors that had spent money on cyber security at a disadvantage.
 6                                   C. “FRAUDULENT” P RONG
 7 83.        Beginning as of approximately early as 2016, Defendant engaged in acts of
 8            unfair competition, including those described above and herein, in violation of
 9            Bus. & Prof. Code §§ 17200, et seq., by engaging in a pattern of “fraudulent”
10            business practices within the meaning of Bus. & Prof. Code §§ 17200, et seq.,
11            by falsely representing its services as secure, when, in fact, the services were
12            not secure as explained above.
13 84.        Plaintiff reserves the right to allege further conduct that constitutes other
14            fraudulent business acts or practices.
15 85.        In prosecuting this action for the enforcement of important rights affecting the
16            public interest, Plaintiff seeks the recovery of attorneys’ fees, which reward is
17            available to a prevailing Plaintiff in a Class and Subclass action such as this.
18                                              Count V
19                                             Negligence
20 86.        Plaintiff realleges and incorporates by reference the allegations contained in
21            each of the preceding paragraphs as if fully set forth herein.
22 87.        In collecting the financial and other personal information of its customers,
23            Defendant undertook and owed Plaintiff and Class and Subclass members a
24            duty to exercise reasonable care in safeguarding and protecting that
25            information. This duty included, maintaining and testing Defendant’s security
26            systems and taking other reasonable security measures to protect and
27            adequately secure the PII of Plaintiff and Class and Subclass members from
28            unauthorized access. Moreover, Defendant was under the duty to timely notify
     Case #                                   17 of 21     Dinh v. Checkers Drive-In Restaurants, Inc.
                                       CLASS ACTION COMPLAINT
Case 8:19-cv-01310-JVS-KES Document 1 Filed 07/02/19 Page 18 of 21 Page ID #:18




 1            its former and current consumers that their information may have been
 2            accessed.
 3 88.        Defendant owed a duty of care to Plaintiff and Class and Subclass members
 4            because they were foreseeable and probable victims of any inadequate security
 5            practices. It was foreseeable that if Defendant did not take reasonable security
 6            measures, the PII of Plaintiff and members of the Class and Subclass would be
 7            stolen.
 8 89.        Major corporations like Defendant face a higher threat of security breaches
 9            than smaller companies due in part to the large amounts of data they possess
10            and Defendant knew or should have known its security systems were
11            inadequate. Yet Defendant failed to take reasonable precautions to safeguard
12            the Plaintiff’s and the Class and Subclass members’ PII. Even worse, up to the
13            filing of this complaint Plaintiff has not been provided actual notice that their
14            information may have been accessed by third parties. Therefore, Defendant
15            breached the duties it owed to its current and former customers.
16 90.        Under Cal. Civ. Code §§ 1798.80, et seq, Defendant was under a statutory duty
17            to protect its customer’s information and to notify their customers if this
18            information was compromised. Despite this, Defendant had below average
19            cyber security and it still has not provided any customers with notice of the
20            data compromise. Therefore, Defendant is negligent per se.
21 91.        There is a very close connection between Defendant’s failure to employ
22            reasonable security protections of its current and former customers’ PII and the
23            injuries suffered by Plaintiff and Class and Subclass members. When
24            individuals’ PII is exposed as occurred here, they are at risk for identity theft
25            and need to preventative measures.
26 92.        But for Defendant’s failure to implement and maintain adequate security
27            measures to protect its customers’ PII and failure to monitor its systems to
28            identify suspicious activity, the PII of Plaintiff and Class and Subclass
     Case #                                  18 of 21     Dinh v. Checkers Drive-In Restaurants, Inc.
                                      CLASS ACTION COMPLAINT
Case 8:19-cv-01310-JVS-KES Document 1 Filed 07/02/19 Page 19 of 21 Page ID #:19




 1            members would not have been at risk of theft or stolen, Plaintiff and Class and
 2            Subclass members would not have been injured, and Plaintiff and Class and
 3            Subclass members would not be at a heightened risk of identity theft in the
 4            future.
 5 93.        Defendant has acknowledged that some of its customers’ PII was exposed as a
 6            result of malware being uploaded and undetected on their system. As a result of
 7            Defendant’s negligence, Plaintiff and members of the Class and Subclass have
 8            suffered and will suffer injury, including but not necessarily limited to those
 9            listed above.
10 94.        Plaintiff and the Class and Subclass are also entitled to damages and reasonable
11            attorneys’ fees and costs. Plaintiff also seeks reasonable attorneys’ fees and
12            costs under applicable law including Federal Rule of Civil Procedure 23;
13            California Code of Civil Procedure § 1021.5; and Catalyst Theory.
14                                     PRAYER FOR RELIEF
15            WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the
16 Class and Subclass the following relief against Defendant:

17            •   That the Court determine that this action may be maintained as a Class and
18                Subclass Action by certifying this case as a Class and Subclass Action as to
19                the Class;
20            •   That the Court appoint Plaintiff to serve as the Class and Subclass
21                Representative in this matter and appoint Plaintiff’s Counsel as Class and
22                Subclass Counsel;
23            • That Plaintiff and the Class and Subclass be awarded prejudgment interest,
24                reasonable attorneys’ fees, and costs of suit pursuant to Code of Civil
25                Procedure § 1021.5 and California Civil Code § 1780, and/or any other
26                applicable law;
27            • That Defendant’s wrongful conduct alleged herein be adjudged and decreed
28                to violate the statutes and laws asserted herein;
     Case #                                    19 of 21     Dinh v. Checkers Drive-In Restaurants, Inc.
                                        CLASS ACTION COMPLAINT
Case 8:19-cv-01310-JVS-KES Document 1 Filed 07/02/19 Page 20 of 21 Page ID #:20




 1            • That Plaintiff and the Class and Subclass be awarded injunctive relief
 2              prohibiting such conduct in the future;
 3                                          For Count I
 4                     Violations of California Civil Code §§ 1798.80, et seq.
 5            • Costs of Suit;
 6            • An award of actual damages according to proof per violation to each of the
 7               named Plaintiff individually and to each member of the Class and Subclass
 8               pursuant to Cal. Civ. Code § 1798.84(b); and
 9            • Any and all further relief that this Court deems just and proper.
10                                         For Count II
11                     Violations of Cal. Bus. & Prof. Code §§ 17200, et seq.
12            • Costs of Suit;
13            • Restitution and injunctive relief pursuant to Bus. & Prof. Code § 17535;
14               and
15            • Recovery of reasonable attorneys’ fees pursuant to, inter alia, California
16               Code of Civil Procedure § 1021.5; and
17            • Any and all further relief that this Court deems just and proper.
18                                         For Count III
19                                           Negligence
20            • Costs of Suit;
21            • Actual damages;
22            • Punitive damages;
23            • Recovery of reasonable attorneys’ fees pursuant to, inter alia, California
24               Code of Civil Procedure § 1021.5; and
25            • Any and all further relief that this Court deems just and proper.
26 ///
27 ///

28 ///
     Case #                                  20 of 21     Dinh v. Checkers Drive-In Restaurants, Inc.
                                      CLASS ACTION COMPLAINT
Case 8:19-cv-01310-JVS-KES Document 1 Filed 07/02/19 Page 21 of 21 Page ID #:21




 1                                     TRIAL BY JURY
 2 95.        Pursuant to the Seventh Amendment to the Constitution of the United States of
 3            America, Plaintiff is entitled to, and hereby demands, a trial by jury on all
 4            causes of action and claims with respect to which they have a right to a jury
 5            trial.
 6

 7 Dated: July 2, 2019                        KAZEROUNI LAW GROUP, APC
 8
                                              By: _/s/ Abbas Kazerounian_____________
 9                                                 Abbas Kazerounian, Esq.
10                                                 Attorneys for Plaintiff

11

12
     Additional Counsel for Plaintiff
13

14
     HYDE & SWIGART
15 Robert L. Hyde, Esq. (SBN 227183)

16 bob@westcoastlitigation.com
     2221 Camino Del Rio South, Suite 101
17 San Diego, California 92101

18 Telephone: (619) 233-7770
     Facsimile: (619) 297-1022
19
20

21

22

23

24

25

26
27

28
     Case #                                 21 of 21     Dinh v. Checkers Drive-In Restaurants, Inc.
                                     CLASS ACTION COMPLAINT
